In a proceeding in the Domestic Relations Court of the City of New York, Children’s Court Division, County of Kings, the appeal is from an order, entered March 20, 1957 paroling the infant children of the parties to respondent under court supervision. Appeal dismissed, without costs. An appeal, in this case, lies only from a final order. (N. Y. City Dom. Rel. Ct. Act, § 58.) The appeal here is not from a final order. In any event, we have examined the merits and if we did not dismiss we would affirm. Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur.